Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance: The instant invention is related to a moving image encoding/decoding method for a moving image encoding/decoding device.
Prior art was found for the claims as follows: 
Chen et al. (US 2010/0086030 A1) (hereinafter Chen)
Bhaskaran et al. (US 2007/0140352 A1) (hereinafter Bhaskaran)
Dane et al. (WO 2008/085425 A2) (hereinafter Dane)
Aoyama et al. (US 2009/0245675 A1) 
Zhang C., Ugur K., Lainema J., Gabbouj M., (2009), “Video Coding Using Spatially Varying Transform,” In: Wada T., Huang F., Lin S. (eds), Advances in Image and Video Technology, PSIVT 2009, Lecture Notes in Computer Science, vol. 5414, Springer, Berlin, Heidelberg 
Fukuda et al. (US 2003/0112870 A1) 
Kai-Tat Fung and Wan-Chi Siu, “DCT-based video downscaling transcoder using split and merge technique.” IEEE Transactions on Image Processing Vol. 15, No. 2, pgs. 394-403 (February 2006) 
Kazufumi et al. (JP 2003-319394) 
Tu et al. (US 2007/0280345 A1) 
Ye et al. (US 2008/0310745 A1)
Marpe et al. (US 2005/0123207 A1) 
Gandhi et al. (US 2003/0016754 A1) 
C. Zhang, K. Ugur, J. Lainema and M. Gabbouj, "Video coding using variable block-size spatially varying transform", ICASSP 2009 

Regarding claim 1, Chen discloses a moving image coding method for a moving image coding device, the moving image coding method comprising:
receiving a frame of an input moving image;
dividing, via a central processing unit of the moving image coding device, the frame into a plurality of macro blocks;
further dividing, via the central processing unit, each macro block of the plurality of macro blocks into a plurality of partitions, the partitions including at least one partition of which size is different from another of the partitions;
applying, via the central processing unit, a frequency transformation to generate a transformation coefficient; and
outputting coded data obtained by variable-length coding the transformation coefficient.
Next, Bhaskaran teaches dividing, via the central processing unit, each macro block of the plurality of macro blocks into a plurality of transformation target regions, at least one transformation target region of the plurality of transformation target regions crossing over a boundary between first and second adjacent partitions of the plurality of 
applying, via the central processing unit, a frequency transformation to each of the plurality of transformation target regions to generate a transformation coefficient.
Finally, in Pg. 13 ll. 3-14 and Figs. 3A-3B, Dane teaches at least one transformation target region of the plurality of transformation target regions crossing over a boundary between first and second adjacent partitions of the plurality of partitions (i) so as to include only a part of the first partition and only a part of the second partition and ii) so as not, to include a whole part of the first partition and a whole part of the second partition.

Regarding claim 2, Chen discloses a moving image decoding method for a moving image decoding device, the moving image decoding method comprising:
receiving coded data obtained by coding a moving image;
performing, via a central processing unit of a moving image decoding device, variable-length decoding on the coded data, wherein
at least a portion of the coded data is configured by a plurality of macro blocks, each macro block of the plurality' of macro blocks being configured by a plurality of partitions, the partitions including at least one partition of which size is different from another of the partitions,

combining, via the central processing unit, the prediction residuals and predicted pictures to generate a plurality of local decoded images.
Next, Bhaskaran teaches each macro block of the plurality of macro blocks also being configured by a plurality of transformation target regions, at least one transformation target region of the plurality of transformation target regions crossing over a boundary between first and second adjacent partitions of the plurality of partitions so as to include only a part of the first partition and only a part of the second partition; wherein vertical and horizontal sizes of each of the plurality of transformation target regions are integer multiples of vertical and horizontal sizes of minimum frequency transformation target region, and
performing, via the central processing unit, on each of the plurality of transformation target regions, an inverse frequency transformation according to each of the plurality of transformation target regions, to generate prediction residuals associated with respective ones of the plurality of transformation target regions.
Finally, in Pg. 13 ll. 3-14 and Figs. 3A-3B, Dane teaches at least one transformation target region of the plurality of transformation target regions crossing over a boundary between first and second adjacent partitions of the plurality of partitions (i) so as to include only a part of the first partition and only a part of the second partition and ii) so as not, to include a whole part of the first partition and a whole part of the second partition.


However, in consideration of Applicant's arguments as a whole, there is not strong motivation or reasoning to combine references to arrive at the claimed invention. Furthermore, it is with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements, that make them allowable over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707.  The examiner can normally be reached on M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL CHANG/Examiner, Art Unit 2487